DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
Election/Restrictions
Claim 9 is allowable. Claim 15, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species 1 and 2, as set forth in the Office action mailed on 3/19/2019, is hereby withdrawn and claim 15 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Kelly on 8/22/2022.

The application has been amended as follows: 

In the claims: 
Amend claim 10 as followed:
The system according to claim 9, wherein the one or more readers or the device comprises: a processor in communication with the one or more second-antennas; memory in communication with the processor; and the memory configured for instructing the processor how to interpret the current state by processing the one or more readings received at the at least one of the second-antennas selected from the one or more second-antennas; 
Allowable Subject Matter
Claims 1-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious one or more monitoring-sensor-tags which includes at least one electronic sensor, at least one antenna wherein the at least one circuit is operatively connected to both the at least one electronic sensor and the at least one antenna, wherein the at least one antenna receives electromagnetic radiation of a predetermined characteristic as an input, this input causes the at least one electric circuit to take one or more readings from the at least one electronic sensor and to then transmit the one or more readings using the at least one antenna; wherein the one or more monitoring-sensor-tags are passively powered from the electromagnetic radiation of the predetermined characteristic and not from an internal power source, and wherein the one or more monitoring-sensor-tags are attached to an orthodontic-element, and the orthodontic element is selected from selected from one or more of: 
a lock that at least partially covers an orthodontic-bracket-receiving-cavity but that does not cover over an entirety of an orthodontic bracket, wherein the orthodontic- bracket-receiving-cavity is configured to receive a portion of an orthodontic- archwire;
 the orthodontic-archwire, wherein the orthodontic-archwire exists in one of two configurations with respect to the one or more monitoring-sensor-tags: a first configuration, wherein the one or more monitoring-sensor-tags is an elongate member that functions as an archwire configured for orthodontic use; or a second configuration, wherein a length of the orthodontic-archwire is covered by an isolation-layer, wherein the isolation-layer has at least some of the one or more monitoring-sensor-tags disposed therein; wherein in both the first configuration and in the second configuration the orthodontic-archwire has a uniform thickness; and wherein the orthodontic-archwire is a separate component from orthodontic brackets; an orthodontic-spring; an orthodontic-expander configured to widen a jaw of a patient, wherein the orthodontic-expander comprises at least one expander-arm and at least one force- generating-means that is in communication with the at least one expander-arm, wherein the one or more monitoring-sensor-tags are attached to the at least one expander-arm and/or attached to the at least one force-generating-means, wherein the at least one expander-arm and the at least one force-generating-means are not touching a tooth of the patient, wherein the one or more monitoring-sensor-tags of the at least one expander-arm and/or of the at least one force-generating-means are not touching the tooth of the patient; an orthodontic elastic-band; or an orthodontic-power-chain in combination with all additionally recited claim limitations of claims 1 and 9. The closest prior art of record being Nikunen et al (US 2017/0286820) which discloses a monitoring-sensor-tags which operate as disclosed in the claimed invention of claims 1 and 9 as set forth in the office action mailed 1/11/2022. However, Nikunen fails to disclose or render obvious the addition of the monitoring-sensor-tags to an orthodontic element such as those recited in claims 1 and 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772